DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a shockwave generating system” (claim 1, line 4 and claim 4, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains terms that are implied, (i.e., the term “The present invention relates” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the abstract contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 

In claim 1, line 15, the limitation “treatment zone” is suggested to be changed to --treatment zones-- in order to fix typographical error. 
In claim 4, line 6, the term “the wall” is suggested to be changed to --a wall-- in order to provide clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the interlobular renal arteries” (line 1) lacks proper antecedent basis. 
Regarding claim 1, the limitation “the renal arteries” (claim 1, line 14) lacks proper antecedent basis, furthermore, it is unclear if “the renal arteries” are referring to “the interlobular renal arteries” in claim 1, line 1 or a different set of arteries. 
Regarding claim 4, the limitation “the renal arteries” (line 6) lacks proper antecedent basis. 
	Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultheiss (2007/0239082).
Regarding claim 1, Schultheiss  discloses a method for restoring blood flow velocity in organs (see paragraph 0110, Schultheiss discloses a method of providing shockwave therapy for revascularization of the heart or other organs wherein insufficient blood flow is occurring, therefore, the method would provide sufficient blood flow, wherein blood flow has an inherent velocity that associated with it, by allowing blood to flow through a portion of the organ, the method is restoring blood flow), the method comprising an applying an extracorporeal shockwave therapy utilizing focused shockwaves generated with a shockwave generating system (2 and associated structures, see fig. 1, see paragraph 0058, furthermore, Schultheiss discloses in paragraph 0084 that the source of shockwaves are focused or unfocused), applying between 1 and 2400 focused shockwaves (see paragraph 0084, Schultheiss discloses applying a shockwave having a frequency of 0.5-20 per second, it is inherent that there would be at least one shockwave being applied, see paragraph 0087, Schultheiss discloses that the shockwaves can range from 10 to a few thousands within one                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0084, Schultheiss discloses that the energy density is 0.00001                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.3                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), to a kidney (paragraph 0020) and that any other organs can be treated (paragraph 0020), Schultheiss discloses that each treatment zones are provided with at least 100 shockwaves (see paragraph 0087, Schultheiss discloses that the shockwaves can range from 10 to a few thousands within one treatment), but fails to specifically disclose that the method is for restoring blood flow velocity in the interlobular renal arteries. 
However, since Schultheiss discloses in paragraphs 0020-0021 and 0087, that the treatment is for stimulating a tissue or cells or organs such as the kidney to induce activation of one or more growth factor thereby inducing or accelerating healing, upon seeing the disclosure of Schultheiss, it would have been obvious to one having ordinary skill in the art at the time the invention was made to pick any structures within the kidney or surrounding organs to treat, including the interlobular renal arteries. Furthermore, the feature of picking what treatment zones to apply the shock waves to is considered as an obvious treatment choice, since the feature of picking what treatment zones such as the nephron, glomerulus, kidney neural system including renal sympathetic, renal para-sympathetic nerves, neural tissue directly or indirectly innervating a kidney and renal structures to apply the shock waves depends on which part of the kidney the doctor needs to treat/stimulate.

Regarding claim 2, the modified Schultheiss discloses a treatment zone, but fails to disclose a plurality of treatment zones that is between 5 to about 15 treatment zones.   However, the feature of choosing the shockwaves to be delivered to the plurality of treatment zone ranging from 5 to about 15 treatment zones is considered as an obvious 
Regarding claim 3, the modified Schultheiss discloses in paragraphs 0020-0021 and 0087, that the treatment is for stimulating a tissue or cells or organs such as the kidney to induce activation of one or more growth factor thereby inducing or accelerating healing, upon seeing the disclosure of Schultheiss, it would have been obvious to one having ordinary skill in the art at the time the invention was made to pick any structures within the kidney or surrounding organs to treat, including the glomerulus. Furthermore, the feature of picking the glomerulus to apply the shock waves to is considered as an obvious treatment choice, since the feature of picking what treatment zones such as the nephron, glomerulus, kidney neural system including renal sympathetic, renal para-sympathetic nerves, neural tissue directly or indirectly innervating a kidney and renal structures to apply the shock waves depends on which part of the kidney the doctor needs to treat/stimulate.
Furthermore, since the method of the modified Schultheiss comprise all of the claimed limitation, the method would be capable of reducing intra-glomerular hypertension.
Regarding claim 4, Schultheiss  discloses a method for improving renal function (see paragraph 0110, Schultheiss discloses a method of providing shockwave therapy for revisualization of the heart or other organs wherein insufficient blood flow is occurring, and further disclose in paragraphs 0020 and 0048 that the method is for                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0084, Schultheiss discloses that the energy density is 0.00001                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.3                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), to a kidney (paragraph 0020) and that any other organs can be treated (paragraph 0020), but fails to specifically that the focused shockwave treatment protocol being applied at at least one session per week for up to 20 sessions within a period of up to about 18 weeks. 
However, the feature of choosing the shockwaves to be delivered to the plurality of treatment zone during at least one session per week for up to about 20 sessions within a time frame of up to about 18 weeks is considered as an obvious treatment choice, since the numbers of shockwaves to be delivered, how many treatment zones to treat and to treat a plurality of treatment zones during at least one session per week for up to about 20 sessions within a time frame of up to about 18 weeks depends on the severity of the treatment and further depends on the number of shockwaves, session duration, and session frequency the physician/doctor deemed adequate for a particular patient. Furthermore, there appears to be no criticality in how many sessions and within what time frame, as stated by the applicant on page 6, lines paragraph 0031 of the specification, "Optionally the number of active treatment sessions maybe provided from 
Regarding claim 5, the modified Schultheiss discloses that at least one of the shockwaves having repetition rate between 2-4 shockwaves per second and an energy density of between 0.9-1.1                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0084, Schultheiss discloses that the energy density is 0.00001                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.3                         
                            
                                
                                    m
                                    J
                                    /
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    ).
Regarding claim 6, the modified Schultheiss discloses that at least 1800 shockwaves are applied during one of the treatment sessions (see paragraph 0087, Schultheiss discloses 10 to a few hundred to a few thousand shockwaves within one treatment session). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schultheiss (7,507,213) is cited to show shockwave therapy method for organs.
Schultheiss (2006/0100552) is cited to show a therapeutic shockwave treatment for infertility or impotency that is also useful in (re)vascularization and regeneration of the kidney. 

Ogden (7,985,189) is cited to show method of treating pathological conditions associated with bone and soft tissues.
Ogden (6,390,995) is cited to show method for using acoustic shock waves in the treatment of medical conditions. 
Lutz (2006/0246044) is cited to show methods for improving cell therapy and tissue regeneration in patients with cardiovascular and neurological diseases by means of shockwaves. 
Cioanta (2011/0034832) is cited to show a shock wave method comprising the step of enhancing collateral blood flow around compromised vessels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785